NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
JEFFREY R. BERRY,
Plain.tiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2012-5022 _
Appeal from the United States Court of Federa1
C1aims in case no. 11-CV-618, Judge Thomas C. Whee1er.
ON MOTION
Before BRYSON, MAYER, LINN, Circuit Judges.
PER CUR1AM.
0 R D E R
The United States moves to summarily affirm the
judgment of the United States Court of Federal Claims
dismissing Jeffrey R. Berry’s complaint Berry opposes.
Berry’s complaint appears to allege that his bank, the
Treasury Department, and federal judges have concealed
and suppressed evidence establishing the theft of hun-

BERRY V. US 2
dreds of millions of dollars from Berry’s bank account and
further establishing Berry is innocent of the criminal
fraud charges that led in his prison sentence Berry’s
complaint further appears to assert that jurisdiction is
proper in the Court of Federal Claims because his case
involved government employees whose alleged treasonous
acts were in violation of 18 U.S.C. § 2381.
The Court of Federal Claims dismissed the complaint
The court noted that Berry had proceeded in forma pau-
peris, and where a complaint filed in forma pauperis is
frivolous or malicious, fails to state a claim on which relief
may be granted, or seeks monetary relief against a defen-
dant who is immune from such relief the court must
dismiss the action under 28 U.S.C. § 1915(e)(2)(B).
Berry appeals from that ruling. The United States
urges this court to summarily affirm that decision. Sum-
mary affirmance of a case "is appropriate, inter alia, when
the position of one party is so clearly correct as a matter
of law that no substantial question regarding the outcome
of the appeal eXists." J0shua v. United States, 17 F.3d
378, 380 (Fed. Cir. 1994).
The court agrees that summary affirmance is appro-
priate here. Berry appears to assert that the Court of
Federal Claims had jurisdiction based on 18 U.S.C. §
2381, which provides "[w]hoever, owing allegiance to the
United States, levies war against them or adheres to their
enemies, giving them aid and comfort within the United
States or elsewhere is guilty of treason and shall suffer
death, or shall be imprisoned not less than five years and
fined under this title but not less than $10,000; and shall
be incapable of holding any office under the United
States.”
The language of that statute clearly lacks any provi-
sion that would require the payment of money damages to

3 BERRY V. US
Berry. See Murroy v. United States, 817 F.2d 158O, 1582-
83 (Fed. Cir. 1987). Moreover, the criminal matters and
fraud allegations generally discussed in Berry’s complaint
are not within the jurisdiction of the Court of Federal
Claims. See Br0wn v. United States, 105 F.3d 621, 623
(Fed. Cir. 1997); Josh,ua, 17 F.3d at 379. In addition, as
the trial court pointed out, Berry’S complaint failed to
adequately state who he was attempting to sue and what
laws the alleged defendants had violated Because
Berry’s complaint clearly fails to state a claim on which
the Court of Federal Claims can grant relief and is frivo-
lous, the Court of Federal Claims was correct in dismiss-
ing Berry’s complaint.
Accordingly,
lT IS ORDERED THATZ
(1) The motion is granted The judgment of the Court
of Federal Claims is summarily affirmed
(2) Each side shall bear its own c0sts.
(3) All pending motions are moot.
FoR THE CoURT
APR 1 l 2012
lsi J an Horbaly
Date J an Horbaly
Clerk
cc: JefErey R. Beriy -
J°Sh“a E’ Kurland’ ESq' u.s.counl:f1|i7m'¢l~’FEALsF0n
824 THE FEDEHAl. ClRCUlT
APR '| 1 2012
AN HORBA\.V
J C\.EBK